t c memo united_states tax_court louise e nagel and gary b nagel petitioners v commissioner of internal revenue respondent docket no filed date r determined deficiencies in federal income taxes and additions to tax pursuant to sec_6651 i r c for ps’ and tax years after concessions the issues for decision are whether ps are entitled to deduct as a theft_loss for their or tax_year expenses relating to the foreclosure of the mortgage on their then residence whether ps are entitled to deduct as a theft_loss for their and tax years expenses relating to wage garnishments and whether ps are liable for sec_6651 i r c additions to tax for their and tax years held ps are not entitled to deduct expenses relating to the foreclosure of the mortgage on their then residence for their or tax_year held further ps are not entitled to deduct expenses relating to wage garnishments for their and tax years held further ps are liable for additions to tax under sec_6651 i r c for their and tax years louise e nagel and gary b nagel pro sese anna a long for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of deficiencies as determined by respondent concerning petitioners’ and tax years after concessions the issues for decision are whether petitioners are entitled to a dollar_figure theft_loss deduction for or relating to the foreclosure of the mortgage on petitioners’ then residence whether petitioners are entitled to a dollar_figure theft_loss deduction for and a dollar_figure theft_loss deduction for relating to wage garnishments whether petitioners are liable for a dollar_figure addition_to_tax under sec_6651 for and whether petitioners are liable for a dollar_figure addition_to_tax under sec_6651 for findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time they filed their 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure petition and during the tax years at issue petitioners who are husband and wife resided in california from approximately through mid-date petitioner gary nagel mr nagel was an at-will employee truck driver with nature’s best from through and for years prior petitioner louise nagel mrs nagel was employed as a medical transcriptionist filing of federal_income_tax returns because petitioners did not timely file their federal_income_tax returns for the taxable years through respondent prepared substitutes for returns for these taxable years pursuant to sec_6020 on date petitioners belatedly mailed by means of united parcel service ground delivery their form sec_1040 u s individual_income_tax_return for their and tax years as well a form 1040x amended u s individual_income_tax_return for their tax_year to respondent’s taxpayer_advocate_service office on date petitioners belatedly mailed by means of united parcel service ground delivery their and form sec_1040 to respondent’s taxpayer_advocate_service office at austin texas which were delivered on or before date petitioners did not apply for nor did they receive any extensions of the due dates for their and tax returns the foreclosure in petitioners bought a residence in moreno valley california the residence on date an executed deed_of_trust to secure a purchase money loan of dollar_figure relating to the residence was recorded between petitioners and petitioners’ mortgage servicing company under the deed_of_trust the mortgage servicing company had the right to require petitioners to reimburse expenses the mortgage servicing company paid to prevent foreclosure of the mortgage on the residence in petitioners stopped paying riverside county property taxes on the residence on date riverside county mailed petitioners a final notice of power to sell the residence notice to sell the notice to sell required petitioners to make full payment of or start an installment_plan to pay their delinquent riverside county property taxes the notice to sell also informed petitioners that if they did not redeem or start an installment_plan to pay their delinquent property taxes by date riverside county would sell the residence in response to receiving the notice to sell mr nagel went to the county recorder’s office to discuss payment of his delinquent taxes petitioners did not pay their delinquent riverside county property taxes and petitioners’ mortgage servicing company exercised its right to pay them on petitioners’ behalf accordingly petitioners’ mortgage servicing company increased petitioners’ monthly mortgage payments to reflect its payment of petitioners’ property taxes the mortgage servicing company sent petitioners a letter on date explaining the increase in their monthly mortgage payment from dollar_figure to dollar_figure to account for petitioners’ delinquent property taxes and explaining that they would not accept partial payments petitioners continued to make payments of only dollar_figure and the mortgage servicing company returned petitioners’ checks for september and date on account of insufficient payment after petitioners’ mortgage servicing company began refusing acceptance of partial payments petitioners made monthly deposits of dollar_figure into a_trust account and no longer sent the mortgage servicing company any payments on date petitioners’ mortgage servicing company informed petitioners that if full monthly payments were not made and default cured the mortgage servicing company would foreclose on the mortgage in date petitioners’ mortgage servicing company informed petitioners that attorneys equity national corp attorneys equity had been substituted as trustee under the deed_of_trust in date foreclosure procedures were initiated against petitioners on date attorneys equity recorded a notice of default and election to sell dated date with riverside county on date attorneys equity mailed petitioners a notice of trustee’s sale informing them it was the trustee appointed under the deed_of_trust relating to the foreclosure of the mortgage on the residence and warning them that unless they took immediate action the residence could be sold a day later attorneys equity recorded the notice of trustee’s sale with riverside county on date attorneys equity recorded a trustee’s deed granting the foreclosed residence to j k equities the trustee’s deed recorded date indicates that the foreclosed residence was sold to j k equities for dollar_figure at a public auction on date petitioners’ unpaid debt at the time of foreclosure was somewhere between dollar_figure and dollar_figure attorneys equity paid petitioners’ then mortgage servicing company alliance mortgage dollar_figure from the foreclosure a judgment granting joe harper president of j k equities a writ of possession to the residence was entered on date on date a copy of the writ of possession was mailed to petitioners as well as posted to the premises of the 2federal home loan mortgage corporation form 1099-a acquisition or abandonment of secured_property reported to respondent that petitioners’ unpaid debt at the time of sale of the foreclosed residence was dollar_figure but the trustee’s deed recorded date indicates that petitioners’ unpaid debt at the time of sale was dollar_figure foreclosed residence petitioners did not voluntarily vacate the premises of the foreclosed residence and were evicted on date on date mr nagel attended a hearing regarding the enforcement of the date writ of possession at which time he filed a motion to vacate the writ and it was denied on or about date petitioners filed a claim with their home insurance_company century-national insurance century national relating to the foreclosure of the mortgage on the residence after conducting a thorough investigation century national denied petitioners’ claim on date petitioners filed a claim with the office of thrift supervision department of the treasury office of thrift supervision relating to the foreclosure of the mortgage on the residence on date the office of thrift supervision sent petitioners a letter informing them that it had contacted everbank mortgage co everbank formerly alliance mortgage co on petitioners’ behalf and that everbank’s response letter and the supporting sixteen exhibits were enclosed for petitioners’ information the office of thrift supervision’s letter further informed petitioners that their claim was not subject_to our jurisdiction and encouraged them to consult with legal counsel regarding any recourse they might have regarding the sale of the residence finally the date letter notes that everbank’s response letter points to a source from which you may be able to claim excess funds from the sale of your former home we encourage you to take prompt action to follow up on this lead and to investigate submitting a claim it is unclear from the record whether petitioners ever contacted this potential recovery source petitioners contacted freddie_mac their onetime lender concerning the foreclosure of the mortgage on the residence on date freddie_mac responded to petitioners indicating that as i have informed you both in writing and over the telephone on numerous occasions you lost your property to foreclosure sale because you defaulted in the repayment of your mortgage loan obligation freddie mac’s response encouraged petitioners to seek legal advice if they thought the mortgage loan transaction that they entered into or the servicing of that loan or the foreclosure of the secured_property was in any way unlawful petitioners did not seek legal advice on date the office of the district attorney for riverside county sent mr nagel a letter informing him that they had reviewed the information in his complaint regarding the foreclosure of the mortgage on the residence but determined that there is insufficient evidence to warrant a criminal investigation on date the boss law firm aplc counsel for commonwealth land title insurance co informed petitioners after review of recorded instruments that the foreclosure appeared to have been properly executed the letter noted that petitioners had not provided any documentation or evidence to substantiate any allegations that the legal requirements under the trustee’s deed were not satisfied or that a bona_fide purchaser for value did not acquire the property upon trustee’s deed in relation to the foreclosure of the mortgage on the residence petitioners claimed dollar_figure on schedules a itemized_deductions as a theft_loss for both their and tax years the wage garnishment on date mr nagel filed a complaint in the superior court of the state of california superior court for wrongful termination against nature’s best captioned nagel v nature’s best no on date the superior court granted a motion for summary_judgment filed by nature’s best on date nature’s best filed a motion for dollar_figure of attorney’s fees on date mr nagel filed a notice of appeal from the superior court’s date summary_judgment on date the superior court ordered mr nagel to pay nature’s best dollar_figure for attorney’s fees from through mr nagel was unemployed and the judgment against him remained unpaid to collect the judgment previously obtained against mr nagel in nature’s best began garnishing mrs nagel’s wages to the extent of mr nagel’s community_property interest on date mr nagel filed with the superior court a claim of exemption from the nature’s best garnishment on date mrs nagel filed with the superior court a claim of exemption from the nature’s best garnishment on date the superior court entered an order affirming the garnishment of mrs nagel’s wages as provided by law but excepting her exempt disposable earnings_of dollar_figure per month or alternatively dollar_figure per 2-week period on date after petitioners filed a motion to reconsider the date judgment and after a date hearing on the motion to reconsider the superior court denied reconsideration of the date judgment the nature’s best garnishment of mrs nagel’s wages continued from through in date the california fourth district_court of appeals appeals court issued an opinion affirming the superior court’s grant of summary_judgment for nature’s best as to five causes of action but reversing it as to two causes of action the appeals court reversed the grant of summary_judgment as to the statute_of_limitations and whether workman’s compensation was the sole available remedy nature’s best voluntarily stopped garnishment of mrs nagel’s wages when nature’s best learned the appeals court had reversed as to some causes of action some of the amounts nature’s best garnished were returned to petitioners in relation to the garnishment of mrs nagel’s wages petitioners claimed dollar_figure on schedule a as a theft_loss for their tax_year and dollar_figure as a schedule a theft_loss for their tax_year respondent issued notices of deficiency on date determining that petitioners were liable for deficiencies of dollar_figure in income_tax for the tax_year and dollar_figure in income_tax for the tax_year and additions to tax under sec_6651 of dollar_figure for the tax_year and dollar_figure for the tax_year for failing to file timely returns for the tax years at issue in response to the notices of deficiency petitioners filed a timely petition with this court opinion i theft_loss deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise sec_165 which limits losses for individuals allows an individual taxpayer to deduct losses of property arising from inter alia theft theft includes but is not necessarily limited to larceny embezzlement and robbery sec_1_165-8 income_tax regs it includes any criminal appropriation of another’s property to the use of the taker 232_f2d_107 5th cir the amount of a casualty or theft_loss is generally limited to the lesser_of the property’s reduction in fair_market_value or the property’s adjusted tax basis sec_1_165-7 sec_1_165-8 income_tax regs petitioners bear the burden of proving both the occurrence of a theft within the meaning of sec_165 and the amount of the loss see rule a welch v helvering supra pincite for tax purposes whether a theft_loss has been sustained depends upon the law of the jurisdiction in which the loss occurred edwards v bromberg supra pincite 34_tc_688 the exact nature of a theft whether it be larceny embezzlement obtaining money by false pretenses or other wrongful misappropriation of property of another is of little importance provided it constitutes a theft edwards v bromberg supra pincite see also sec_1_165-8 income_tax regs petitioners’ alleged theft losses occurred in california the california penal code provides the following definition of theft every person who shall feloniously steal take carry lead or drive away the personal_property of another or who shall fraudulently appropriate property which has been entrusted to him or her or who shall knowingly and designedly by any false or fraudulent representation or pretense defraud any other person of money labor or real or personal_property or obtains possession of money or property is guilty of theft cal penal code sec west a the foreclosure petitioners contend that losses of approximately dollar_figure arose from an alleged illegal foreclosure action in which they claimed as a theft_loss on schedules a for their and tax years this court has previously questioned whether an illegal foreclosure action is a theft for purposes of sec_165 see johnson v commissioner tcmemo_2001_97 we need not decide this issue however because petitioners defaulted on their loan and have failed either to show that the foreclosure action was illegal pursuant to the deed_of_trust securing that loan or to substantiate the alleged theft_loss the court is sympathetic to petitioners’ economic problems and the need to annually pay property taxes without regard to employment status but practical considerations would dictate that mr nagel seek other gainful employment to assist mrs nagel in her efforts to support the family and avoid foreclosure in lieu of spending excessive time and effort fruitlessly fighting the foreclosure_property taxes and income_tax obligations the record demonstrates that the foreclosure and sale of the residence were properly executed within the full force of california state and federal_law the legality of the foreclosure was confirmed by multiple sources including the office of thrift supervision and the office of the district attorney for riverside county in their brief it appears that petitioners are alleging that recording errors occurred during the foreclosure procedure that constituted criminal activity however petitioners have not provided adequate evidence to support their claim that such errors occurred or if they did that such errors constituted criminal activity petitioners have also failed to substantiate properly their alleged theft_loss from the foreclosure of the mortgage on the residence they have provided no evidence to demonstrate the exact amount of their remaining debt at the time of the foreclosure or how the amount claimed relates to their adjusted tax basis in the residence accordingly because petitioners have failed to prove either the occurrence of a theft within the meaning of sec_165 or the amount of the alleged loss we sustain respondent’s determination with regard to the foreclosure b the wage garnishment petitioners claimed dollar_figure as a theft_loss deduction for and dollar_figure as a theft_loss deduction for with regard to the garnishment of mrs nagel’s wages by nature’s best it appears from their brief and mr nagel’s testimony that petitioners are alleging the garnishment was illegal because it occurred without the proper legal procedures specifically under code civil procedure and its forbidden to do it if you have no disposable earnings or where you have to pay taxes however the record demonstrates that a valid judgment was entered by the superior court on date affirming the garnishment of mrs nagel’s wages the garnishment continued until the appeals court reversed the superior court in case no at that time nature’s best through its attorney christopher a minier immediately requested the sheriff’s office to stop this wage garnishment immediately and return all funds which you the sheriff’s office are holding to louise nagel petitioners have not demonstrated to the court that any of the actions by nature’s best were illegal when taken further petitioners have not substantiated the amounts of their alleged losses from the evidence they presented the court is unable to determine how petitioners calculated their alleged theft losses from the garnishment of mrs nagel’s wages mr nagel stated at trial that nature’s best collected approximately dollar_figure dollar_figure between and but petitioners never demonstrated how they arrived at the amounts they claimed as theft losses on schedules a under sec_6001 it is a taxpayer’s responsibility to maintain adequate_records to substantiate the amounts of any deductions claimed accordingly petitioners have not met the requirements under sec_165 and we sustain respondent’s determination with regard to the nature’s best wage garnishment ii sec_6651 additions to tax respondent determined that petitioners are liable for additions to tax under sec_6651 for their and tax years we agree with respondent sec_6651 imposes an addition_to_tax of percent per month or a fraction of a month up to a maximum of percent for failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not to willful neglect petitioners argue that taxpayer_advocate_service caseworker rey soliz told petitioners he had postponed any of our federal tax filing until we had been satisfied by the ca franchise tax board information however petitioners have introduced no additional evidence to support their assertion that they received valid extensions for filing their and form sec_1040 petitioners signed both their and form sec_1040 on date and mailed them to respondent on date petitioners have not introduced any evidence to demonstrate that their failure_to_file timely returns was supported by reasonable_cause accordingly we conclude that petitioners are liable for the sec_6651 additions to tax for and the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
